In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Westchester County (Silverman, J.), entered May 14, 1996, which denied his motion, inter alia, to set aside a foreclosure sale of certain premises, conducted on February 27, 1996.
Ordered that the order is affirmed, with costs.
The appellant mortgagor failed to establish such improprieties in the conduct of the foreclosure sale as would warrant setting it aside (see, CPLR 2003). The appellant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Altman and McGinity, JJ., concur.